Case 7:16-cr-00591-NSR ‘Document 47 Filed 01/06/21 Page 1ofl

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- naan ———_———— x

UNITED STATES OF AMERICA .

| , S116 CR 591 (NSR)
~ against -
: ORDER
FRANK PASQUA II]
Defendant -
toro r tots conten eee eee : ——- x

It is hereby ORDERED that the United States Marshal Service transport
FRANK PASQUA III (USM# 18299-043) to the White Plains Courthouse on
December 30,2019, for his presentence interview.

SO ORDERED,

Dated: White Plains, New York
_ December /2, 2019.

HonorableNéIson S. Roman
US. District Judge

 
